Citation Nr: 9904465	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-03 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1940 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an increased rating for residuals of 
a fracture of the left tibia and fibula with traumatic 
arthritis, currently evaluated as 10 percent disabling.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on November 
3, 1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that during his November 1998 hearing the 
veteran raised a claim of entitlement to service connection 
for a right knee disability secondary to his service-
connected residuals of a fracture of the left tibia and 
fibula with traumatic arthritis.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).
The veteran reports that he has pain in his left knee, leg 
and ankle upon use.  It is established Court doctrine that, 
in assigning a disability evaluation, the VA must consider 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1998).  However, in the 
present case it does not appear that the RO has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
which are relevant in evaluating the severity of the 
disability at issue.  

Furthermore, the reports of the most recent VA examinations 
given to the veteran in April 1996 and October 1997, note the 
ranges of motion in his knees and ankles; however, the 
reports do not indicate passive or active motion, the normal 
ranges of motion, the degree to which the veteran's reported 
pain impacted his ability to move his knees and ankles, his 
functional ability or whether the ankles and knees were 
stable, weak, or easily fatigued.  Additionally, the reports 
do not address the veteran's complaints relevant to his 
knees, identified at his hearing as pain on prolonged use, 
instability of the knee, and having the knee give out.  

Hence, it is unclear to what extent, if any, pain has 
restricted the veteran's motion or the functional ability of 
the knees and ankles.  As a result, the Board finds that this 
case must be remanded for another examination to include the 
above noted information.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  
On remand, the veteran should be fully informed that his 
failure to report for his scheduled VA examination could 
result in his claim being denied.  38 C.F.R. § 3.655 (1998).  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

Additionally, at his November 1998 video hearing the veteran 
testified that he had recently received treatment at the VA 
medical facility in Jackson, Mississippi, in September and 
November 1998.  These records should be obtained by the RO 
and associated with the veteran's claims file.  
While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained and which 
may not currently be in the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Jackson, 
Mississippi, from November 1997 to the 
present.

3.  Upon completion of the above, and 
association of any new evidence with the 
claims file, the RO should schedule the 
veteran for an orthopedic examination of 
his left knee and ankle.  The RO should 
also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's left ankle and left knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion of the 
left ankle or knee.  The examiner should 
also be asked to note the normal ranges 
of motion of the ankle and knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's left ankle and knee exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
and knee are used repeatedly over a 
period of time, such as an eight-hour 
workday.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  
Any necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


